MEMORANDUM **
Mark Joseph Goble appeals his resentencing on remand from a prior appeal from his jury-trial conviction for manufacturing methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
*353Goble contends that the district court erred in ordering restitution. We reject Goble’s challenges to the legality of the restitution order. See 21 U.S.C. § 858(q) (2000) (providing that a district court sentencing a defendant convicted of manufacturing methamphetamine may order restitution for the costs incurred by the government for cleanup). Further, the record reflects that the district court adequately considered Goble’s future ability to pay. See United States v. Bachsian, 4 F.3d 796, 800 (9th Cir.1993). Accordingly, we affirm the restitution order.
Goble is, however, entitled to remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). Although we would normally grant a limited remand pursuant to Ameline, we vacate the original sentence and remand for a full resentencing hearing because the district court judge in this case is no longer available. See United States v. Sanders, 421 F.3d 1044, 1051-52 (9th Cir.2005). If Goble does not want to pursue resentencing, he should promptly notify the district court judge on remand. See Ameline, 409 F.3d at 1084.
AFFIRMED in part and VACATED and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.